Title: To George Washington from the Massachusetts Delegates, 16 May 1776
From: Massachusetts Delegates
To: Washington, George



sir
Philadelphia May 16. 1776

Congress, yesterday appointed General Gates a Major General and Mr Mifflin a Brigadier General, in the Continental Army, and ordered the Five Battallions in the Massachusetts Bay to be compleated to their full Compliments and three Additional Battallions to be raised forthwith, in the Eastern Department, and further have requested your Excellency to send a Major General and Brigadier General to take the Command, in that Department.
We presume not to judge of the Exigencies of the public service, so far as to suggest any Plan of ours, for your Consideration, any further than to assure your Excellency that no Officers in the service would be more agreable to Us, and We have Reason to believe to our Constituents, to take the Command in that Department, than the Generals Gates and Mifflin. We are, sir, with great Esteem and Respect Your Excellencies Friends and most obedient humble servants

          
            John Hancock
            John Adams
          
          
            Samuel Adams
            R. T. Paine
          
          
            
            Elbridge Gerry
          
        
